
	
		II
		112th CONGRESS
		2d Session
		S. 3175
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2012
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend subchapter III of chapter 84 of title 5, United
		  States Code, to authorize certain employees to be automatically enrolled to
		  increase contributions to Thrift Savings Plan accounts. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Save More Tomorrow Act of
			 2012.
		2.Automatic
			 escalationsSection 8432(b)(2)
			 of title 5, United States Code, is amended—
			(1)in subparagraph (A), by striking
			 enrolled to make and all that follows and inserting the
			 following: “enrolled to—
				
					(i)make contributions under subsection
				(a) at the default percentage of basic pay; and
					(ii)increase the percentage of basic pay
				contributed under subsection (a) by the eligible individual by 1 percent each
				year beginning in the first year following the year in which the eligible
				individual began making contributions under clause (i) and each year thereafter
				for not less than 2 years (which the Executive Director shall establish by
				regulation).
					;
				and
			(2)in subparagraph
			 (C)—
				(A)in the matter
			 preceding clause (i), by inserting and have the contributions of the
			 individual automatically increased after automatically
			 enrolled;
				(B)in clause (i), by
			 inserting (which shall terminate the automatic increases in the
			 contributions of the employee under subparagraph (A)(ii)) after
			 automatic enrollment; and
				(C)in clause (ii),
			 by inserting and an automatic increase in contributions under
			 subparagraph (A)(ii) after automatic enrollment.
				
